153 Ga. App. 793 (1980)
266 S.E.2d 569
WOJCIK CONSTRUCTION COMPANY, INC.
v.
SCHELL'S CONCRETE COMPANY, INC.
59569.
Court of Appeals of Georgia.
Argued March 3, 1980.
Decided March 10, 1980.
Robert P. Wilson, for appellant.
James A. Mackay, David L. G. King, Jr., for appellee.
QUILLIAN, Presiding Judge.
Plaintiff appeals from an adverse judgment rendered in a nonjury case from the State Court of DeKalb. The first enumeration of error is addressed to the failure of the trial judge to make the requisite findings of fact and conclusions of law specified by Code Ann. § 81A-152 (Ga. L. 1969, pp. 645, 646; 1970, pp. 170, 171). Held:
"`[I]t is now firmly established that findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) are mandatory; that the facts must be found specially; *794 and that conclusions of law must be stated separately, regardless of whether the order otherwise is sufficient for purposes of review.' CPA § 52 (a) is applicable to the State Court of DeKalb County." Hagin v. Powers, 136 Ga. App. 395 (221 SE2d 245). Accord, Shannondoah, Inc. v. Smith, 137 Ga. App. 378 (224 SE2d 465). "The trial judge is to ascertain the facts and to state not only the end result of that inquiry but the process by which it was reached." Beasley v. Jones, 149 Ga. App. 317, 319 (254 SE2d 472).
The trial judge's order failed to comply with the statutory mandate. The appeal is therefore remanded with direction that the judgment be vacated, and that the trial judge enter a new judgment containing appropriate findings of fact and conclusions of law.
Appeal remanded with direction. Shulman and Carley, JJ., concur.